Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-6908 AMERICAN EXPRESS CREDIT CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-1988350 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) One Christina Centre, 301 North Walnut Street Suite 1002, Wilmington, Delaware 19801-2919 (Address of principal executive offices) (Zip Code) Registrants telephone number including area code: 594-3350 None (Former name, former address and former fiscal year, if changed since last report.) THE REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM 10-Q AND HAS THEREFORE OMITTED CERTAIN ITEMS FROM THIS REPORT IN ACCORDANCE WITH THE REDUCED DISCLOSURE FORMAT PERMITTED UNDER GENERAL INSTRUCTIONS H(2). Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filerNon-accelerated filer X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. Class Outstanding at August 6, 2007 Common Stock (par value $.10 per share) 1,054,938 Shares AMERICAN EXPRESS CREDIT CORPORATION FORM 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Income and Retained Earnings  Three and six months ended June 30, 2007 and 2006 3 Consolidated Balance Sheets  June 30, 2007 and December 31, 2006 4 Consolidated Statements of Cash Flows  Six months ended June 30, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 9 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 6. Exhibits 16 Signatures 17 Exhibit Index E-1 - 2 - AMERICAN EXPRESS CREDIT CORPORATION PART I. FINANCIAL INFORMATION Item 1 . FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS (Millions) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues Discount revenue earned from purchased cardmember receivables and loans $ 691 $ 506 $ 1,353 $ 968 Interest income from affiliates 155 124 303 240 Interest income from investments 63 48 130 97 Finance charge revenue 13 11 25 24 Other 1 - 5 4 Total revenues 923 689 1,816 1,333 Expenses Provision for losses, net of recoveries 154 73 314 215 Interest expense 392 322 771 602 Interest expense to affiliates 102 72 215 147 Service fees to affiliates 47 23 92 23 Other 1 - 2 3 Total expenses 696 490 1,394 990 Pretax income 227 199 422 343 Income tax provision 26 32 49 50 Net income 201 167 373 293 Dividends (150 ) (100 ) (300 ) (100 ) Adoption of FIN 48 - - (15 ) - Retained earnings at beginning of period 3,209 3,206 3,202 3,080 Retained earnings at end of period $ 3,260 $ 3,273 $ 3,260 $ 3,273 See Notes to Consolidated Financial Statements. Provision for losses are shown net of recoveries of $43 million and $37 million for the three months ended June 30, 2007 and 2006, respectively, and $89 million and $87 million for the six months ended June 30, 2007 and 2006, respectively. - 3 - AMERICAN EXPRESS CREDIT CORPORATION CONSOLIDATED BALANCE SHEETS (Millions, except share data) (Unaudited) June 30, December 31, Assets Cash and cash equivalents $ 1,922 $ 737 Investment securities 1,789 2,299 Investment securities restricted 1,211 716 Cardmember receivables, less reserves: 2007, $752; 2006, $739 26,827 26,854 Cardmember loans, less reserves: 2007, $9; 2006, $10 357 346 Loans with affiliates 10,178 9,691 Deferred charges and other assets 343 313 Due from affiliates 103 7 Total assets $ 42,730 $ 40,963 Liabilities and Shareholders Equity Short-term debt $ 8,001 $ 5,883 Short-term debt with affiliates 7,941 9,586 Long-term debt Total debt 38,761 37,259 Accrued interest and other liabilities 427 285 Total liabilities 39,188 37,544 Shareholders Equity Common stock, $.10 par value, authorized 3 million shares; issued and outstanding 1.5 million shares 1 1 Capital surplus 161 161 Retained earnings 3,260 3,202 Accumulated other comprehensive income (loss), net of tax: Net unrealized securities (losses) gains (3 ) 5 Net unrealized derivatives gains 22 10 Foreign currency translation adjustments 101 42 Other - (2 ) Total accumulated other comprehensive income 120 55 Total shareholders equity 3,542 3,419 Total liabilities and shareholders equity $ 42,730 $ 40,963 See Notes to Consolidated Financial Statements. - 4 - AMERICAN EXPRESS CREDIT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions) (Unaudited) Six Months Ended June 30, Cash Flows from Operating Activities Net income $ 373 $ 293 Adjustments to reconcile net income to net cash provided by operating activities: Provision for losses 403 302 Amortization and other 5 4 Deferred tax asset (8 ) (20 ) Changes in operating assets and liabilities: Due to affiliates (14 ) 10 Other operating assets and liabilities 96 500 Net cash provided by operating activities 855 1,089 Cash Flows from Investing Activities Net increase in cardmember receivables and loans (395 ) (1,470 ) Purchase of investments - (2,003 ) Maturities of investments - 2,019 Net decrease (increase) in loans with affiliates 24 (328 ) Net decrease in due to affiliates (82 ) (525 ) Net cash used in investing activities (453 ) (2,307 ) Cash Flows from Financing Activities Net decrease in short-term debt with affiliates with maturities of ninety days or less (1,645 ) (341 ) Net increase (decrease) in short-term debt with maturities of ninety days or less 2,203 (1,082 ) Issuance of debt 3,559 8,100 Redemption of debt (3,031 ) (4,974 ) Dividends paid (300 ) (100 ) Net cash provided by financing activities 786 1,603 Effect of exchange rate changes on cash and cash equivalents (3 ) - Net increase in cash and cash equivalents 1,185 385 Cash and cash equivalents at beginning of period 737 1,051 Cash and cash equivalents at end of period $ 1,922 $ 1,436 See Notes to Consolidated Financial Statements. - 5 - AMERICAN EXPRESS CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying Consolidated Financial Statements should be read in conjunction with the financial statements in the Annual Report on Form 10-K of American Express Credit Corporation including its subsidiaries (Credco), where appropriate for the year ended December 31, 2006. Certain prior year amounts have been reclassified to conform to the current year presentation of the Consolidated Balance Sheets and Consolidated Cash Flows, including disclosures related to foreign currency translation adjustment and net cardmember receivables and loans. Significant accounting policies disclosed therein have not changed. Credco is a wholly-owned subsidiary of American Express Travel Related Services Company, Inc. (TRS), which is a wholly-owned subsidiary of American Express Company (American Express). American Express Overseas Credit Corporation Limited, together with its subsidiaries (AEOCC), Credco Receivables Corporation (CRC), Credco Finance, Inc., together with its subsidiaries (CFI), American Express Canada Credit Corporation (AECCC), American Express Canada Finance Limited (AECFL), American Express Capital Australia (AECA), American Express Sterling Funding Limited Partnership together with its subsidiary (AESLP), American Express Euro Funding Limited Partnership (AEELP) and American Express Credit Mexico LLC, together with its subsidiaries, are wholly-owned subsidiaries of Credco. The interim financial information in this report has not been audited. In the opinion of management, all adjustments necessary for a fair statement of the consolidated financial position and the consolidated results of operations for the interim periods have been made. All adjustments made were of a normal, recurring nature. Results of operations reported for interim periods are not necessarily indicative of results for the entire year. Accounting estimates are an integral part of the Consolidated Financial Statements. These estimates are based, in part, on managements assumptions concerning future events. Among the more significant assumptions are those that relate to reserves for cardmember losses and investment securities valuation. These accounting estimates reflect the best judgment of management, but actual results could differ. Recently Issued Accounting Standards The Financial Accounting Standards Board (FASB) has recently issued the following accounting standards, which are effective beginning January 1, 2008. Credco is currently evaluating the impact of these accounting standards. Statement of Financial Accounting Standard (SFAS) No. 157, Fair Value Measurements (SFAS No. 157), establishes a framework for measuring fair value and applies broadly to financial and non-financial assets and liabilities measured at fair value under existing authoritative accounting pronouncements. SFAS No. 157 establishes a fair value hierarchy that prioritizes inputs to valuation techniques used for financial instruments without active markets and for non-financial assets and liabilities. SFAS No. 157 also expands disclosure requirements regarding methods used to measure fair value and the effects on earnings. SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115 (SFAS No. 159), provides companies with an option to report selected financial assets and liabilities at fair value. FASB Staff Position No. FIN 39-1, Amendment of FASB Interpretation No. 39 (FIN 39-1), permits a reporting entity to offset fair value amounts recognized for the right to reclaim cash collateral (a receivable) or the obligation to return cash collateral (a payable) against fair value amounts recognized for derivative instruments executed with the same counterparty under the same master netting arrangement. Credco does not expect FIN 39-1 to have a material impact on its Consolidated Financial Statements. - 6 - AMERICAN EXPRESS CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Emerging Issues Task Force Issue No. 06-11, Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards (EITF 06-11), clarifies when income tax benefits from dividends paid on share-based payment awards should be recognized in equity or the income statement. Credco does not expect EITF 06-11 to have a material impact on its Consolidated Financial Statements. 2. Investment Securities The following is a summary of investment securities at June 30, 2007 and December 31, 2006: Available-for-Sale Gross Gross Gross Gross Unrealized Unrealized Fair Unrealized Unrealized Fair (Millions) Cost Gains Losses Value Cost Gains Losses Value U.S. Treasury and government agency securities $ 1,789 $ 4 $ (4 ) $ 1,789 $ 2,294 $ 7 $ (2 ) $ 2,299 U.S. Treasury and government agency securities - restricted 1,215 - (4 ) 1,211 714 2 - 716 Total $ 3,004 $ 4 $ (8 ) $ 3,000 $ 3,008 $ 9 $ (2 ) $ 3,015 During the six months ended June 30, 2007, there were no purchases or maturities of U.S. Treasury and government agency securities. All of Credcos investment securities are Available-for-Sale. There were no realized gains or losses for the six months ended June 30, 2007. In conjunction with its liquidity investment portfolio, Credco entered into securities lending agreements in June 2006 with other financial institutions. Under these agreements, certain investment securities are loaned on an overnight basis to financial institutions, and are secured by collateral equal to at least 102 percent of the fair market value of the investment securities lent. Collateral received by Credco can be in the form of cash or marketable U.S.
